DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 16 June 2022.
Claims 1-2, 9-10, 12, 14 and 21-22 have been amended.
Claims 11 and 16-20 are cancelled.
Claim 26 has been added.
Claims 1-10, 12-15 and 21-26 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 
Response to Arguments
Section 101 Rejections
Applicant’s arguments, see page 10, filed 16 June 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 28 April 2022 has been withdrawn. 
Section 103 Rejections
Applicant’s arguments, see page 13, filed 16 June 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 28 April 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-15 and 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are eligible due to being integrated into a practical application due to the reasons indicated by the applicant on the remarks dated 16 June 2022 at page 10.
The following claim limitations in combination were found to be non-obvious with respect to the prior art:
executing a test payout for the payout via the automatically selected payment rail and the identified network;
adding, based on one or more points of latency identified during execution of the test payout, an intermediary node to the network of intermediary nodes; and
executing the payout over the automatically selected payment rail and via the network of intermediary nodes including the added intermediary node.

What follows is a discussion of the closest prior art of record cited.
Kanjlia et al. (US 2014/0172695 A1) as the closest prior art of record discloses a rail selection system for performing remittance between two parties including various rules based on parameters of the remittance for ranking said rails.
Blackhurst et al. (US 2011/0246358 A1) discloses employing an algorithm and/or flowchart to score and set routes for the transfer of funds (i.e. automatically selecting) including factors such as speed.
Ledford et al. (US 2017/0004501 A1) discloses that financial institutions can set system-wide limits on transaction sizes (i.e. a maximum payout limit) and that financial institutions can be required (i.e. it is optional) to have additional risk management and compliance functions such as consumer authentication, authorization, regulatory compliance screening and anti-fraud screening (i.e. it is optional to have security screening).
Lazerson (US 2003/0036996 A1) discloses that a provider fee may be adjusted based on volume discounts.
Crowley et al. (US 2020/0019960 A1) discloses that a payment transfer system may interface with a client application, the remittance system, and funds payout computing systems using API.
Goeppinger (US 9,898,717 B2) discloses an online remittance service system for predicting disbursement times of electronic funds transfers.
Apps (US 2016/0071083 Al) discloses a transaction router including an interface to a routing rules database and logic.
Rahman et al. (US 2014/0156435 Al) discloses providing funds transfer over an existing retail payment system.
Poornachandran et al. (US 2014/0143147 Al) discloses conducting remittances and determining the velocity of a remittance transaction.
Mousseau (US 2020/0349639 A1) discloses assigning a quality score to a transaction gateway based on a latency identification of the gateway. Examiner notes however that the provisional filing associated with the relevant date that would be applied is silent as to any discussion of latency.
Wentz (US 2020/0351089 A1) discloses identification of latencies in network nodes for electronic funds transfers.
Garlick et al. (WO 2016/097674 A1) as the closest foreign reference examiner could find discloses sending test messages between banks (i.e. nodes) to assist in re-routing to available payment switches and minimize communications sent to a bank which is unavailable thus saving bandwidth and reducing latency for transaction messages.
Labrou et al. (“Wireless Wallet”) as the closest NPL examiner could find discloses a wallet application whereby payers may make mobile payments from a payer to a payee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691